Citation Nr: 1528445	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-34 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for erectile dysfunction, including as secondary to the service-connected anxiety disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from April 1966 to January 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In April 2014, the Board remanded the issue of service connection for erectile dysfunction for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The April 2014 remand also directed further development on a claim for service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder and insomnia.  This claim was granted by the agency of original jurisdiction (AOJ) in a September 2014 decision.  Consequently, the matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The remand also referred a claim for a TDIU to the AOJ for disposition.  As the matter has not yet been decided, it is not ripe for appellate review, and must be referred again to the AOJ.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, erectile dysfunction is proximately due to his service-connected anxiety disorder.  


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction are met.  38 U.S.C.A. §§ 1110, 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310.  Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service connection for anxiety disorder was granted in a September 2012 rating decision, and a 50 percent disability evaluation was assigned.  The Veteran asserts that his currently diagnosed erectile dysfunction is caused or aggravated by his service-connected psychiatric disorder. 

An April 2012 VA examination noted that the etiology of the Veteran's erectile dysfunction was "possibly" psychological.  A non-VA urologist, Dr. O.L., noted in a December 2012 statement that the Veteran's erectile dysfunction "could very well be secondary to his stress disorder."  

In a January 2013 statement, Dr. L. noted that the Veteran had normal prostate-specific antigens and normal testosterone levels, and was in "good physical condition even considering his chronological age."  He therefore concluded that "the major depressive disorder is as likely as not to be a component of the erectile dysfunction."  In a November 2013 letter, Dr. L. noted that a "major component" of the Veteran's erectile dysfunction "would be his prior experience while on active duty."

A March 2015 VA examiner found that the Veteran's erectile dysfunction was not at least as likely as not caused by his service-connected anxiety disorder, because "current literature does not support anxiety as a contributing cause to erectile dysfunction."  

On review, there is evidence both for and against the claim.  Each conclusion is based upon a personal examination of the Veteran and the examiner's own professional judgment.  The March 2015 VA examiner also cited to medical literature as support for her conclusion.

The Board notes that neither Dr. L. nor the April 2012 VA examiner linked the Veteran's erectile dysfunction specifically to anxiety disorder.  However, the Veteran's psychiatric symptoms have been variously characterized as depression, PTSD, and anxiety disorder by his mental health care providers.  The overall tenor of the April 2012 examination report and Dr. L.'s statements is that these psychiatric symptoms, however characterized, proximately caused the Veteran's erectile dysfunction.  Dr. L. provided a thorough rationale for his findings in his January 2013 letter.  

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.    § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2014).  

After resolving all doubt in the Veteran's favor, the Board finds that service connection for erectile dysfunction is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for erectile dysfunction, as secondary to the service-connected anxiety disorder, is granted.  





______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


